CALOGERO, Chief Justice,
concurs in the denial of the application for reconsideration and assigns additional reasons.
Even if the defendant’s interpretation of Governor Blanco’s Executive Order Nos. KBB-2005-48 and KBB-2005-61 were correct (and I do not concede that), his writ application was properly denied as untimely because it was filed in this court more than thirty days after November 25, 2005. The defendant’s shipment of the application by Federal Express on December 21, 2005, was insufficient to constitute timely filing of his application, because Louisiana Supreme Court Rule X, § 5 affords a presumption of timeliness only if the application is sent “by mail” with the United States Post Office within the time delay.